The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          August 21, 2014

                                        No. 04-08-00358-CR

                                      Adam Jay GONZALES,
                                            Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                      Trial Court No. A05-467
                            Honorable Stephen B. Ables, Judge Presiding


                                           ORDER
Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

     The Panel has considered the Appellant’s Motion for Reconsideration, and the motion is
DENIED.


           It is so ORDERED on the 21st day of August, 2014.


                                                       PER CURIAM


ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court